Citation Nr: 0701295	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-36 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from March 1956 to February 
1960.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a March 2004 rating decision of 
the Muskogee, Oklahoma, Department Veterans Affairs (VA) 
Regional Office (RO).

In October 2006, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's current bilateral hearing loss disability to his 
military service or the one-year presumptive period 
thereafter.

2.  The veteran's bilateral tinnitus is related to his active 
service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Bilateral tinnitus was incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his current hearing loss and tinnitus 
were caused by exposure to noise while serving in the Navy.  
He testified that his duties kept him around the engine room 
- an area that was very noisy and he was required to work 
close to the main generator in the engine room and near a 
five-inch gun.  

Hearing Loss
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999).   

This evidence shows that the veteran has met the first of the 
three elements to establish service connection for bilateral 
hearing loss.  Hearing loss has been diagnosed.  The most 
recent VA examination of January 2006 confirms that he has a 
qualifying bilateral hearing loss disability.  

The veteran has also met the second requirement of service 
connection.  The veteran's descriptions of what he 
experienced in service are consistent with service records 
showing that he served aboard the USS Seminole for several 
years.  

The veteran's claim for service connection for bilateral 
hearing loss fails because the evidence of record that 
addresses third element of service connection, that is 
whether there is a nexus between the current disability and 
the in-service disease or injury, is negative evidence 
against his claim.  

The service medical records do not show complaints related to 
hearing loss and when he was examined in February 1960 prior 
to separation from service, his hearing was normal.  The 
first evidence of hearing loss was demonstrated in June 2000 
when VA audiometric testing revealed a moderate to severe 
mixed loss in the left ear and a moderate to profound loss in 
the right ear.  

Upon VA examination in January 2006, it was determined that 
the veteran had a mild t profound mixed hearing loss 
bilaterally.  Following a review of the veteran's C-file and 
the veteran's reported history, the examiner remarked that 
hearing loss was first noted in 2000 was well after the 1960 
discharge examination.  She reported that the veteran had 
worked in oil field service work around drilling rigs and 
other noisy machinery,and opined that it was at least as 
likely as not that civilian occupational noise exposure 
contributed to the current hearing loss.  This is negative 
evidence against the claim.  The private opinion of March 
2006 submitted in the veteran's behalf does not address a 
possible nexus between the veteran's current hearing loss and 
service.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Organic diseases 
of the nervous system, including high frequency sensorineural 
hearing loss, may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent within the first year following active service.  38 
C.F.R. §§ 3.307, 3.309 (2006).  Accordingly, if sensorineural 
hearing loss were manifest to a degree of ten percent within 
a year of separation from service, service connection would 
be warranted.  Here, the record contains no evidence that 
high frequency sensorineural hearing loss was diagnosed 
within one year of the veteran's separation from service.  

Although the veteran clearly believes that his bilateral 
hearing loss is related to his military service, his 
statements are not competent evidence to establish any such 
relationship.  The veteran is not shown to be a medical 
professional; is not competent to make a determination that 
his hearing loss is related to his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  
In short, there is no medical evidence relating the veteran's 
bilateral hearing loss to any event or injury in service or 
to the one-year presumptive period.  

Tinnitus
On recent VA examination, the veteran has been diagnosed with 
tinnitus and therefore, meets the initial element for 
establishing entitlement to service connection by having 
shown medical evidence of a current disability.

The veteran has provided credible testimony of his exposure 
to loud noises in service, and he is competent to report his 
experiences, such as being exposed to loud noise, and readily 
observable symptoms, such as ringing in his ears.  Therefore, 
the veteran satisfies the second element for establishing 
entitlement to service connection by having provided lay 
testimony of in-service incurrence of an injury.  

Finally, there is medical evidence of a nexus between the 
current disability and the in-service injury to establish the 
third element of entitlement to service connection.  On 
private examination in march 2006, after reviewing the 
evidence reported by the veteran which was consistent with 
that in his claims file, an audiologist related the veteran's 
current tinnitus could have as likely have occurred from his 
noise exposure during the military as from any other 
incidences described by the veteran.  

Although there is some evidence, including the report of a 
January 2006 VA ear examination that is not favorable to the 
veteran's claim, the evidence is at least in equipoise.  
Accordingly, the Board resolves any doubt in favor of the 
veteran and finds that his current results of his in-service 
noise exposure.  Tinnitus was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2005).

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  A letter of January 2003 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim of service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2006).

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate regarding these two elements, there is 
no prejudice to the veteran in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.  Any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  Regarding his 
award of service connection for bilateral tinnitus, the 
veteran will be apprised of effective date assignment by the 
RO when it effectuates this grant.  

As for VA's duty to assist a veteran, the veteran's service 
medical records, private records, and VA medical records have 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim and the veteran was given such an examination.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  A remand or further development of 
this case would serve no useful purpose.  VA has satisfied 
its duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted. 


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Service connection for bilateral tinnitus is granted.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals




 

